81346: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30572: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81346


Short Caption:AIRBNB, INC. VS. RICECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A801549Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:06/23/2020 / Mishel, PersiSP Status:Completed


Oral Argument:08/02/2022 at 10:00 AMOral Argument Location:Carson City


Submission Date:08/02/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAirbnb, Inc.David T. Hayek
							(P.K. Schrieffer LLP)
						Chelsea Latino
							(McDonald Carano LLP/Reno)
						Dawn Sestito
							(O'Melveny & Myers LLP/Los Angeles)
						Jason B. Sifers
							(McDonald Carano LLP/Las Vegas)
						Jeffrey A. Silvestri
							(McDonald Carano LLP/Las Vegas)
						Damali A. Taylor
							(O'Melveny & Myers LLP)
						


RespondentBryan LovettErik J. Foley
							(Former)
						
							(Snell & Wilmer, LLP/Las Vegas)
						Jordan P. Schnitzer
							(The Schnitzer Law Firm)
						


RespondentEric RiceErik J. Foley
							(Snell & Wilmer, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Michael C. Kane
							(The702Firm)
						


RespondentEstate of Raheem RiceErik J. Foley
							(Snell & Wilmer, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Michael C. Kane
							(The702Firm)
						


RespondentJefferson C. TempleErik J. Foley
							(Snell & Wilmer, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Michael C. Kane
							(The702Firm)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/18/2020Filing FeeFiling Fee due for Appeal. (SC)


06/18/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-22784




06/18/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-22787




06/22/2020Filing FeeFiling Fee Paid. $250.00 from McDonald Carano.  Check no. 28936. (SC)


06/22/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-23055




06/23/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)20-23297




07/09/2020Docketing StatementFiled Appellant's Docketing Statement.  (SC)20-25390




07/10/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge - Docketing Statement.20-25470




07/10/2020Notice/IncomingFiled Proof of Service - Amended Certificate of Service of Docketing Statement.  (SC)20-25557




08/11/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 5, 2020, at 9:00 am. (SC).20-29505




11/12/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-41237




11/17/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-41800




12/01/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)20-43497




02/10/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  March 1, 2021.  (SC)21-03963




03/01/2021BriefFiled Appellant's Opening Brief. (SC)21-05874




03/01/2021AppendixFiled Appendix to Opening Brief Volume I. (REJECTED PER PHONE CALL) (SC)


03/01/2021AppendixFiled Appendix to Opening Brief  Volume I (part 2 of 2) (REJECTED PER PHONE CALL) (SC)


03/01/2021AppendixFiled Appendix to Opening Brief Volume II. (SC)21-05884




03/01/2021AppendixFiled Appellant's Appendix - Volume I. (SC)21-05909




03/30/2021Notice/IncomingFiled Respondents' Notice of Appearance for Joel D. Henriod. (SC)21-09202




03/31/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-09392




04/15/2021Order/ProceduralFiled Order Granting Motion and Directing Filing of Answering Brief.  These respondents shall have until June 1, 2021, to file and serve their answering brief.  The answering brief of respondent Bryan Lovett was due to be filed by March 31, 2021.  Lovett shall have 14 days from the date of this order to file and serve his answering brief.  (SC)21-10943




04/28/2021BriefFiled Respondent's (Bryan Lovett's) Answering Brief. (SC)21-12249




06/01/2021MotionFiled Respondents' Motion to Extend Time to File Answering Brief. (SC)21-15585




06/10/2021Order/ProceduralFiled Order Granting Motion. Eric Rice and Jefferson Temple's answering briefs due: July 16, 2021. (SC)21-16762




07/16/2021MotionFiled Motion to Extend Time to File Answering Brief. (REJECTED PER NOTICE FILED ON 7/19/21)(SC)


07/19/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance for Erik Foley. (SC)21-20679




07/19/2021Notice/IncomingFiled Respondent's Notice of Appearance for Erik J. Foley. (SC)21-20726




07/19/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-20727




07/23/2021MotionFiled Appellant's Opposition to Motion for Extension to File Answering Brief. (SC)21-21281




07/30/2021Order/ProceduralFiled Order Regarding Counsel and Granting Motion. Attorney Erik J. Foley of Lewis Roca Rothgerber Christie LLP has filed a notice of appearance on behalf of all respondents.  Accordingly, the clerk shall add Mr. Foley as counsel of record for respondents. The untimely motion of respondents Eric Rice and Jefferson Temple requesting a third extension of time to file their answering brief is granted as follows. Answering brief due August 2, 2021. Appellant shall have 60 days from service of this answering brief to file and serve a reply brief, if deemed necessary. fn1 [If Mr. Foley did not intend to appear as counsel for respondent Bryan Lovett, he shall so inform this court, in writing, within 7 days of the date of this order.] (SC)21-22159




08/02/2021BriefFiled Respondents' (Eric Rice and Jefferson Temple, as special administrator of the Estate of Raheem Rice) Answering Brief. (SC)21-22461




08/06/2021Notice/IncomingFiled Amended Notice of Appearance (Erik J. Foley of Lewis Roca Rothgerber Christie LLP hereby appears as co-counsel for Respondents Eric Rice and Jefferson Temple). (SC)21-22971




08/11/2021Order/ProceduralFiled Order Regarding Counsel. Mr. Foley has now filed an amended notice of appearance stating that he appears for respondents Eric Rice and Jefferson Temple.  Under these circumstances, the clerk shall remove Mr. Foley as counsel of record for respondent Bryan Lovett. (SC)21-23319




09/22/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: October 15, 2021. (SC)21-27368




10/15/2021Notice/IncomingFiled Appellant's Notice of Appearance for Chelsea Latino. (SC)21-29638




10/15/2021BriefFiled Appellant's Reply Brief. (SC)21-29639




10/15/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/28/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-02921




06/21/2022Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter is scheduled for oral argument on August 2, 2022, at 10:00 a.m. in Carson City. Argument shall be limited to 30 minutes. (SC)22-19555




06/22/2022MotionFiled Appellant's Motion to Associate Counsel Damali A. Taylor. (SC)22-19804




06/22/2022MotionFiled Appellant's Motion to Associate Counsel Dawn Sestito. (SC)22-19805




07/06/2022Order/ProceduralFiled Order Granting Motions to Associate Counsel.  Attorneys Damali A. Taylor and Dawn Sestito shall be permitted to appear on behalf of appellant in this appeal.  Nevada attorney Jeff Silvestri, of the law firm of McDonald Carano LLP, shall be responsible for all matters presented by Damali Taylor and Dawn Sestito in this matter.22-21189




07/18/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-22543




07/27/2022Notice/IncomingFiled Notice of Appearance for Oral Argument. (SC)22-23550




08/02/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. {SC}


09/29/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Hardesty, J. Majority: Parraguirre/Hardesty/Cadish/Silver/Pickering. Stiglich, J., with whom Herndon, J., agrees, dissenting. 138 Nev. Adv. Opn. No. 65. En Banc. (SC).22-30572





Combined Case View